 1                               UNITED STATES DISTRICT COURT
 2
                                NORTHERN DISTRICT OF CALIFORNIA
 3

 4   JONATHAN RAUL, Individually and on Behalf         )   CASE NO.: 4:18-cv-07167-HSG
     of All Others Similarly Situated,                 )
 5                                                     )   ORDER GRANTING STIPULATION
                   Plaintiff,                          )   TO CONTINUE THE INITIAL CASE
 6                                                     )   MANAGEMENT CONFERENCE
            v.                                         )
 7                                                     )
     PANDORA MEDIA, INC., GREGORY B.                   )
 8   MAFFEI, ROGER CONANT FAXON, DAVID                 )   Courtroom 2, 4th Floor
     J. FREAR, JASON HIRSCHHORN, TIMOTHY               )   Before: Hon. Haywood S. Gilliam Jr.
 9   LEIWEKE, ROGER J. LYNCH, MICHAEL M.               )
     LYNTON, JAMES E. MEYER, and MICKIE                )
10   ROSEN,                                            )
                                                       )
11                 Defendants.                         )
                                                       )
12                                                     )
                                                       )
13

14
            Pursuant to the Stipulation to Continue the Initial Case Management Conference, it is
15
     hereby ordered that the Initial Case Management Conference is rescheduled for April 23, 2019 at
16
     2:00 p.m.
17

18
     Dated: February 5, 2019
19
                                                 The Honorable Haywood S. Gilliam Jr.
20                                               United States District Judge
21

22

23

24

25

26

27

28

     ORDER GRANTING STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE
     Case No.: 4:18-cv-07167-HSG
